MEMORANDUM**
Napoleon T. Annan-Yartey appeals pro se the district court’s judgment as a matter of law following a jury verdict in favor of defendants in his 42 U.S.C. § 1983 action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a district court’s grant of judgment as a matter of law, LaLonde v. County of Riverside, 204 F.3d 947, 959 (9th Cir.2000), and we affirm.
The district court properly granted defendants judgment as a matter of law because the police officers could have reasonably believed that their conduct in detaining Annan-Yartey was lawful where they had probable cause to believe that Annan-Yartey broke the law. See Marks v. Clarke, 102 F.3d 1012, 1026 (9th Cir.1996).
Similarly, the district court did not err in finding that Annan-Yartey’s detention for almost one hour was reasonable given the fact that the police had to issue two citations to Annan-Yartey, Annan-Yartey’s own actions delayed the investigation, and the police had to verify the bicycle’s serial number with a dispatcher. See United States v. Sharpe, 470 U.S. 675, 686, 105 S.Ct. 1568, 84 L.Ed.2d 605 (1985) (holding that determination of whether a detention is too long to be justified as an investigative stop must take into consideration whether the police diligently pursued their investigation during the time it was necessary to detain defendant).
*415Annan-Yartey’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.